—In a proceeding pursuant to article 10 of the Family Court Act to extend the placement of Harriet J., a neglected child, the petitioner, the Jewish Child Care Association, appeals from an order of the Family Court, Queens County, dated December 29, 1977, which, after a hearing, denied the petition. Order reversed, on the law and the facts, without costs or disbursements, and petition to extend placement granted. The record establishes by clear and convincing evidence that the denial of the petition was not in the best interests of the child and, hence, it *654constituted an abuse of discretion. Termination of the child’s placement at this point may well compel her to return to her mother, an event to be avoided inasmuch as it would jeopardize the child’s continued psychological progress. Accordingly, the petition should have been granted. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.